Case: 20-60394     Document: 00515887688         Page: 1     Date Filed: 06/04/2021




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                  No. 20-60394                          June 4, 2021
                                Summary Calendar                      Lyle W. Cayce
                                                                           Clerk

   Jorge Luis Colindres-Zelaya,

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                             BIA No. A205-199-807


   Before Jones, Smith, and Barksdale, Circuit Judges.
   Per Curiam:*
          Jorge Luis Colindres-Zelaya, a native and citizen of Honduras,
   petitions for review of the Board of Immigration Appeals’ (BIA) dismissing
   his appeal of an Immigration Judge’s (IJ) denial of withholding of removal
   and protection under the Convention Against Torture (CAT).


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60394      Document: 00515887688          Page: 2   Date Filed: 06/04/2021




                                    No. 20-60394


          In considering the BIA’s decision (and the IJ’s, to the extent it
   influenced the BIA), questions of law are reviewed de novo; factual findings,
   for substantial evidence. Orellana-Monson v. Holder, 685 F.3d 511, 517–18
   (5th Cir. 2012). Whether an applicant is eligible for withholding of removal
   or relief under CAT is a factual finding which, as noted above, is reviewed for
   substantial evidence. See Chen v. Gonzales, 470 F.3d 1131, 1134 (5th Cir.
   2006) (citations omitted).      Under the substantial evidence standard,
   petitioner must show “the evidence is so compelling that no reasonable
   factfinder could reach a contrary conclusion”. Orellana-Monson, 685 F.3d at
   518 (citation omitted); 8 U.S.C. § 1252(b)(4)(B).
          “To be eligible for withholding of removal, an applicant must
   demonstrate a clear probability of persecution upon return” on account of a
   statutorily protected ground, such as his membership in a particular social
   group (PSG). See Roy v. Ashcroft, 389 F.3d 132, 138 (5th Cir. 2004) (internal
   quotation marks and citation omitted). Colindres asserts there is substantial
   evidence that, if removed, he would suffer persecution on account of his
   membership in a PSG of “former government employee[s]”. Our court has
   declined to recognize as cognizable PSGs that are “exceedingly broad and
   encompass[] a diverse cross section of society”. Orellana-Monson, 685 F.3d
   at 521. Colindres fails to show his proposed PSG is more than a “catch all”
   of persons fearing persecution. See id. at 518–19.
          Regarding CAT relief, Colindres fails to “establish that it is more
   likely than not he . . . would be tortured” with the acquiescence of a
   governmental official if removed to Honduras. See 8 C.F.R. §§ 1208.16(c)(2)
   and 1208.18(a)(1). His claim he will be tortured based on generalized social
   conditions in Honduras is too speculative to support such relief. See Ramirez-
   Mejia, 794 F.3d 485, 493–94 (5th Cir. 2015).
          DENIED.




                                         2